NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-16266

                Plaintiff-Appellee,             D.C. No. 3:11-cv-01118-LB

 v.
                                                MEMORANDUM*
ROBERT MACHINSKI,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Northern District of California
                  Laurel D. Beeler, Magistrate Judge, Presiding**

                         Submitted December 14, 2018***

Before:      TROTT, SILVERMAN, and TALLMAN, Circuit Judges.

      Robert Machinski appeals pro se from the district court’s summary judgment

in the government’s action to collect unpaid federally reinsured student loans. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. United States v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Falcon, 805 F.3d 873, 875 (9th Cir. 2015). We affirm.

      The district court properly granted summary judgment because Machinski

failed to raise a genuine dispute of material fact as to his student loan liability. See

id. at 876 (setting forth prima facie case and parties’ respective burdens on

summary judgment in an action brought by the United States to recover unpaid

federally reinsured student loans); see also Fed. R. Civ. P. 56(c) (setting forth

evidentiary support required in opposing a motion for summary judgment); Bias v.

Moynihan, 508 F.3d 1212, 1219 (9th Cir. 2007) (affirming summary judgment

where pro se non-moving party presented no evidence creating a genuine dispute

of material fact).

      The district court did not abuse its discretion by considering the evidence

submitted by the United States because the evidence was properly authenticated

and was not precluded by the rule against hearsay. See Fed. R. Evid. 801(c)

(defining hearsay); Fed. R. Evid. 803 (enumerating exceptions to hearsay rule);

Fed. R. Evid. 901(a) (authentication requirement satisfied by “evidence sufficient

to support a finding that the item is what the proponent claims it is.”); Fed. R.

Evid. 901(b)(1) (witness testimony satisfies authentication requirement); see also

Domingo ex rel. Domingo v. T.K., 289 F.3d 600, 605 (9th Cir. 2002) (evidentiary

rulings reviewed for abuse of discretion “even when the rulings determine the

outcome of a motion for summary judgment”).


                                           2                                     17-16266
      Magistrate Judge Beeler carefully and thoroughly considered each of

Machinski’s arguments. After her first order granting the government’s motion for

summary judgment, she reconsidered her initial decision and issued a second

detailed order further explaining her analysis and confirming her initial decision.

During this process, Machinski essentially focused on the matters he brings to us

on appeal. Judge Beeler answered each of them in exquisite detail. We find her

analysis and orders to be error-free and correct in every instance.

      We do not consider arguments raised for the first time on appeal or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                   17-16266